             Case 1:18-cv-08434-VEC Document 133
                                             127 Filed 08/18/20
                                                       08/14/20 Page 1 of 1



                                    250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                  TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306




MEMO ENDORSED
                                                                                               Direct Number: (212) 326-8338
                                                                                                  mwlampe@JonesDay.com
                                                   August 14, 2020

  VIA ECF                                                                                    USDC SDNY
  The Honorable Valerie E. Caproni                                                           DOCUMENT
  United States District Judge                                                               ELECTRONICALLY FILED
  United States District Court                                                               DOC #:
  for the Southern District of New York                                                      DATE FILED: 08/18/2020
  Thurgood Marshall Courthouse
  40 Foley Square
  New York, New York 10007

   Re: Rusis et al. v. International Business Machines Corp., Civil Action No. 1:18-cv-08434


  Dear Judge Caproni:

          In connection with IBM’s Motion for Partial Judgment on the Pleadings as to the ADEA
  Claims of Plaintiffs Who Filed Defective Charges or Fall Outside the Temporal Scope of the
  Named Plaintiffs’ Administrative Charges, IBM respectfully requests that this Court order
  Exhibit F of Alison B. Marshall’s declaration to be filed with limited redactions. Pursuant to
  Your Honor’s Individual Practices, the unredacted version of Exhibit F is also being filed under
  seal contemporaneously with this letter.

           The requested redactions in Exhibit F pertain only to email addresses and phone numbers
  of current and former IBM employees. Courts have granted requests to redact such information
  in light of the individuals’ privacy interests. See Cohen v. Gerson Lehrman Grp., Inc., 2011 WL
  4336679, at *2 (S.D.N.Y. Sept. 15, 2011) (concluding that “individual contact information, such
  as e-mail addresses, home addresses and phone numbers” are properly redacted when “[s]uch
  information is not at issue in [the] dispute,” because the individuals have a “privacy interest in
  their non-disclosure” of this information); see also In re SunEdison, Inc. Sec. Litig., 2019 WL
  126069, at *2 (S.D.N.Y. Jan. 7, 2019) (same); Mark v. Gawker Media LLC, 2015 WL 7288641,
  at *2 (S.D.N.Y. Nov. 16, 2015) (same). Plaintiffs’ counsel has requested that IBM redact the
  information relevant to their client, and otherwise consented to the remainder of the redactions.

           Thank you in advance for your consideration.
                                                                                         SO ORDERED.
                                                         Respectfully submitted,

                                                         /s/ Matthew W. Lampe
                                                         Matthew W. Lampe
                                                         JONES DAY               HON. VALERIE CAPRONI
                                                         Attorneys for Defendant UNITED STATES DISTRICT JUDGE
  AMS TERDAM • ATL ANTA • BEIJING • BOS TO N • BRISBANE • BRUSSEL S • CHICAGO • CLEVEL AND • COLUMBUS • DALL AS • DETROIT
  DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUS TON • IRVINE • LO NDON • LOS ANGELES • MADRID • MELBOURNE
  MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PARIS • PER TH • PITTSBURGH • SAN DIEGO
  SAN FRANCISCO • SÃO PAULO • SAUDI ARABIA • SHANGHAI • SILICON VALLEY • SINGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTON
